DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-4, 9-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 2011/0111852 A1) in view of Waxman et al. (US 2008/0113766 A1).
Regarding claim 1, Cohen discloses a gaming machine comprising:
a game interface area having an interface surface and first outer periphery defining a player interface (see fig. 1A and par. [0034], Attached to a panel 11 of the main door 8 are typically one or more player-input devices 32), the game interface area comprising:
a video display having a front surface and a second outer periphery, the video display at least partly provided with an insulator and a capacitive touch sensitive element within the second outer periphery (see fig. 1A and par. [0034], Attached to a panel 11 of the main door 8 are typically one or more player-input devices 32; Player-input device 32 may include a touch screen display; also see par. [0068], The touch screen may be any of a number of different types of touch screens. For example, resistive based touch screens, capacitive based touch screens, surface acoustic wave touch screens, and optically based touch screens may be used as the touch screen for a touch screen display; insulators are components of capacitive touch screens); and
at least one mechanical pushbutton received within the opening and mounted in a spaced relation from the front surface, the at least one mechanical pushbutton including a top surface and a second outer periphery defining a corresponding pushbutton area within (see fig. 3B and par. [0065], FIG. 3B is a view of a touch screen display 340 with physical buttons 344 associated with the touch screen display), and
wherein the at least one mechanical pushbutton is located within the first outer periphery and external to the second outer periphery (see fig. 3B and par. [0065], FIG. 3B is a view of a touch screen display 340 with physical buttons 344 associated with the touch screen display; also see fig. 11); and
2, gaming controller 54 controls the operation of the gaming machine). With respect to claim 15, Cohen discloses activating a game sequence on a main screen in response to an activation of the mechanical pushbutton assembly (see par. [0065], A player might choose to use the physical buttons instead of providing player input with the touch screen display because he or she likes the tactile feedback that physical buttons provide).
However, Cohen discloses wherein the interface surface includes an opening extending therethrough.
Waxman teaches a gaming machine with flexibly configurable button panels including an opening in the front surface and its components (see par. [0085], Such a resulting button configuration can be aided by the use of specific holes or locations set forth in a mounting support plate 161 or other suitable cover plate or device that can be used for locating the buttons for the button panel). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pushbutton assembly of Cohen to have openings in the interface surface as taught by Waxman such that the manufacture, use and repair of such button panels are significantly enhanced including the easier switch out of broken buttons (see Waxman, par. [0040]).

Regarding claims 2 and 3, Waxman teaches a support plate, the at least one mechanical pushbutton coupled to the support plate and wherein the support plate overlies the interface surface of the player interface (see par. [0085], In some embodiments, button assemblies can be attached directly to the mounting support plate, with the sturdy nature of the support plate then providing support for the mounted buttons).
. 
Regarding claim 4, Cohen discloses at least one wire connecting the at least one mechanical pushbutton to the game controller, the at least one wire extending between the support plate and the insulator (see par. [0096], The physical buttons may be connected along a strip of ribbon cable. The physical buttons may interface with a respective ribbon cable PCB connector on the ribbon cable).

Regarding claim 9, Cohen discloses wherein the video display is a liquid crystal display (LCD) (see par. [0067], For example, CRT displays, LED displays, OLED displays, LCD displays, displays using lasers, liquid crystal on silicon displays, 3-D displays, multi-layer displays, and front and rear projection displays may be used as the display for a touch screen display).

Regarding claim 10, Cohen discloses wherein the at least one mechanical pushbutton comprises a plurality of mechanical pushbuttons, the video display and plurality of mechanical pushbuttons in combination defining a button deck on the gaming machine (see fig. 3B, 3C, and par. [0065], FIG. 3B is a view of a touch screen display 340 with physical buttons 344 associated with the touch screen display).

Regarding claim 11, Cohen discloses at least one of a coin acceptor, a credit element, or a cash out element (see par. [0034], Attached to a panel 11 of the main door 8 are typically one or more player-input devices 32, one or more money or credit acceptors, such as a coin acceptor 28 and a bill or ticket validator 30, a coin tray 38, and a belly glass 40).

Regarding claim 12, Cohen discloses a main screen, and the game controller responsive to the at least one mechanical pushbutton to activate a game sequence on the main screen (see par. [0065], A player might choose to use the physical buttons instead of providing 

Regarding claim 13, Cohen discloses wherein the game controller is further programmed to present, via the video display, a game interface to a player (see par. [0062], A more ergonomic alternative would be to display, on the touch screen display, a smaller scale replica of what is shown on the main display and allow the player to make a selection using the touch screen display).

Claims 5-8 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 2011/0111852 A1) in view of Waxman et al. (US 2008/0113766 A1) and further in view of Brunell et al. (US 2012/0178528 A1).
Regarding claims 5-8, the combination of Cohen and Waxman discloses the dynamically configurable pushbutton assembly as discussed above. However, the combination of Cohen and Waxman does not explicitly disclose wherein the at least one mechanical pushbutton further comprises a bezel surrounding at least a portion of the second outer periphery, wherein the bezel includes a lighting element, wherein the lighting element is operable to display a plurality of different colors, and wherein the lighting element is a light emitting diode (LED) element.
Brunell teaches a method of controlling wagering game lighting content wherein the at least one mechanical pushbutton further comprises a bezel surrounding at least a portion of the second outer periphery, wherein the bezels of buttons can have a lighting element, wherein the lighting element is operable to display a plurality of different colors, and wherein the lighting element is a light emitting diode (LED) element (see par. [0085], examples of emotive lighting 197 (e.g., a single light emitting diode “LED,” a group of LEDs, an LED bar, etc.)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the pushbutton assembly of Cohen and Waxman with the bezel lighting of Brunell in order to enhance the gaming machine to attract frequent play and/or more attention from people nearby (see Brunell, par. [0004]).

Regarding claim 16, Brunell teaches wherein the mechanical pushbutton assembly includes a lighting element, the method further comprising dynamically operating the lighting element in the mechanical pushbutton assembly to present a first game interface to a player (see par. [0085], examples of emotive lighting devices can include button bezels; par. [0095], different colors for different progressive game levels; par. [0067], emotive light device 197 (e.g., a single light emitting diode “LED,” a group of LEDs, an LED bar, etc.)).

Regarding claim 17, Cohen discloses retrieving one of a plurality of different game interfaces that may be presented on the player interface and generating the unique image in accordance with the retrieved one of the plurality of different game interfaces (see par. [0061], Intrinsic to the game play, the player may even be offered the ability to select from an array of ‘viewing portals’ into different scenes and perspectives associated with the game play. These supplemental, localized views may be presented on the touch screen display while the overall or ‘world view’ of the game remained on the main display). Brunell teaches operating the lighting element in the mechanical pushbutton assembly (see par. [0085], examples of emotive lighting devices can include button bezels; par. [0095], different colors for different progressive game levels; par. [0067], emotive light device 197 (e.g., a single light emitting diode “LED,” a group of LEDs, an LED bar, etc.)).

Regarding claim 18, Cohen discloses accepting a game selection from a player (see par. [0066], In some embodiments of the invention, input from a physical button is detected by a physical button activating the touch screen).

Allowable Subject Matter
Claims 14, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  None of the references, alone or in combination, teach or suggest wherein at least one additional mechanical pushbutton is located to extend partly over a first portion of the video display within the first outer periphery and partly over a surface outside of the first outer periphery and presenting a second a game interface to a player upon an expiration of a predetermined amount of time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Waxman et al. (US 2009/0131168 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529.  The examiner can normally be reached on Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        3/13/2021